DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed October 9, 2020. Claims 7-18 & 21-28 are pending. Claims 7, 14 & 21 have been amended. New claims 27-28 have been added. Claims 1-6 & 19-20 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 7, the claim requires the limitations “a planar stimulating cathode electrode” (see line 5 thereof) and “a planar anode electrode” (see line 7 thereof); however, figure 23, from which Applicant appears to derive such a teaching merely show an outline of an anode and a cathode electrode, which does not necessarily show planar electrodes; and the claim further recites “selectively operate in a transcutaneous, trans-abdominal nerve root stimulation mode”; however, par 0073 merely recites the following:
[0073] The activator button 340 allows a user from the sterile field to both navigate to the TCNR mode and initiate trans-abdominal, transcutaneous stimulation in TCNR modes with a single button press. By way of example only, the activator 330 may allow a user to both access the TCNR mode and initiate TCNR stimulation with a single button press as will be described in greater detail below. The activation button 340 may be circular and is protected from unintended activation by a raised surrounding border. Finger grips 334 may be provided on the sides of the activator housing 332 near activation button 340 to stabilize the activator 330 during use. [Emphasis added]
Therefore, Applicant’s original specification fails to teach a transcutaneous, transabdominal nerve root stimulation mode, rather the specification teaches a transcutaneous nerve root (TCNR) mode (see par 0058 of the original specification).
In regards to claim 14, the claim requires “selectively operate in a transcutaneous, trans-abdominal nerve root stimulation mode: while operating in the transcutaneous, trans-abdominal nerve root stimulation mode” (see lines 3-4 thereof); however, par 0073 merely recites the following:
[0073] The activator button 340 allows a user from the sterile field to both navigate to the TCNR mode and initiate trans-abdominal, transcutaneous stimulation in TCNR modes with a single button press. By way of example only, the activator 330 may allow a user to both access the TCNR mode and initiate TCNR stimulation with a single button press as will be described in greater detail below. The activation button 340 may be circular and is protected from unintended activation by a raised surrounding border. Finger grips 334 may be provided on the sides of the activator housing 332 near activation button 340 to stabilize the activator 330 during use. [Emphasis added]
Therefore, Applicant’s original specification fails to teach a transcutaneous, transabdominal nerve root stimulation mode, rather the specification teaches a transcutaneous nerve root (TCNR) mode (see par 0058 of the original specification).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 12-14 & 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta et al. (US 2007/0100212) (“Pimenta” hereinafter) in view of Minassian et al. (“Neuromodulation of lower limb motor control in restorative neurology,” Minassian et al., (2012) Clinical Neurology and Neurosurgery, 114:419-497) (“Minassian” hereinafter). 
In regards to claim 7, Pimenta discloses a system 170 for monitoring the health of nerves during a spinal surgical procedure, the system 170 comprising:
a patient module 174 (see at least par 0086), 
an electrode harness 176 electrically coupled to the patient module 174 and including:
a stimulating cathode electrode (see at least par 0069, 0084, 0086-0089 & 0091); 

one or more recording electrodes (176, 177) (see at least par 0069, 0084, 0086-0089 & 0091); 
the one or more recording electrodes 177 can be positioned at one or more locations inferior to the surgical target site;
a display 190; and
a control unit 172 in communication with the display 190 and the patient module 174, the control unit 172 configured to:
deliver, via the patient module 174, a transcutaneous, transabdominal stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via the stimulating cathode electrode positioned posteriorly on the patient and the anode electrode 178 positioned anteriorly on the patient (i.e. based on an anterior spine surgery access approach, see at least  par 0059 & 0064) (see at least abstract and par 0010 & 0087);
determine a stimulation threshold intensity required to elicit at least one neuromuscular response from the stimulation signal received via the one or more

    PNG
    media_image1.png
    455
    326
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    361
    430
    media_image2.png
    Greyscale

recording electrodes (176, 177) positioned on the patient (see at least par 0084-0090);
determine the health of the nerves during the spinal surgical procedure prior to establishment of the operative corridor (see at least par 0084-0090); and
provide an instruction to display the determined health of the nerves during the spinal surgical procedure via the display 190 (see at least abstract, figs. 57-58 and par 0084-0090).
Pimenta discloses a system, as described above, that fails to explicitly teach a system comprising a planar stimulating cathode electrode that includes a first skin 
contact surface area configured to be adhered to skin of a patient: a planar anode electrode that includes a second skin contact surface area configured to be adhered to skin of the patient at an anterior location that is superior to the surgical target site,  wherein the second skin contact surface area is larger than the first skin contact surface area; and the planar stimulating cathode electrode can be positioned at a posterior location of the patient that is superior to a surgical target site, the planar anode electrode can be positioned at an anterior location that is superior to the surgical target 
However, Minassian teaches that it is known to provide a system comprising:
a planar stimulating cathode electrode (“paravertebral electrode”) that includes a first skin contact surface area configured to be adhered to skin of a patient:
a planar anode electrode (“abdominal electrode”) that includes a second skin contact surface area configured to be adhered to skin of the patient at an anterior location that is superior to the surgical target site, 
wherein the second skin contact surface area is larger than the first skin contact surface area (see fig. 2A); and
the planar stimulating cathode electrode can be positioned at a posterior location
of the patient that is superior to a surgical target site,
the planar anode electrode can be positioned at an anterior location that is superior
to the surgical target site, 


    PNG
    media_image3.png
    245
    706
    media_image3.png
    Greyscale

selectively operate in a transcutaneous, trans-abdominal nerve root stimulation mode;
deliver, via the planar stimulating cathode electrode (“paravertebral electrode”) and the planar anode electrode (“abdominal electrode”) coupled to the patient module, a transcutaneous, trans-abdominal stimulation signal to the spine of a patient,  wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via the stimulating cathode electrode (“paravertebral electrode”) positioned posteriorly on the patient and the anode electrode (“abdominal electrode”) positioned anteriorly on the patient (see fig. 2 and section 6, “transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury” at pg. 493-494).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Pimenta during or after establishment of an operative corridor thereof with a planar stimulating cathode electrode that includes a first skin contact surface area configured to be adhered to skin of a patient: a planar anode electrode that includes a second skin contact surface area configured to be adhered to skin of the patient at an anterior location that is superior to the surgical target site,  wherein the second skin contact surface area is larger than the first skin contact surface area; and the planar stimulating cathode electrode can be positioned at a posterior location of the patient that is superior to a surgical target site, the planar anode electrode can be positioned at an anterior location that is superior to the surgical target site; selectively operate in a transcutaneous, trans-abdominal nerve root stimulation mode; deliver, via the planar stimulating cathode electrode and the planar anode electrode coupled to the patient module, a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via the stimulating cathode electrode positioned posteriorly on the patient and the anode electrode positioned anteriorly on the patient as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
In regards to claim 12, Pimenta discloses a system, as described above, that fails to explicitly teach a system wherein the stimulating cathode electrode is a surface cathode electrode, wherein the anode electrode is a surface anode electrode. However, Minassian teaches that it is known to provide a system wherein the stimulating cathode electrode (“paravertebral electrode”) is a surface cathode electrode, wherein the anode electrode (“abdominal electrode”) is a surface anode electrode (see at least fig. 2A). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta wherein the stimulating cathode electrode is a surface cathode electrode, wherein the anode electrode is a surface anode electrode as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher). 
In regards to claim 13, Pimenta as modified by Minassian discloses a system, as described above, that fails to explicitly teach a system wherein an adhesive surface of the surface cathode electrode is larger than an adhesive surface of the surface anode electrode. However, Minassian teaches that it is known to provide a system wherein an adhesive surface of the surface cathode electrode (“paravertebral electrode”) is larger than an adhesive surface of the surface anode electrode (“abdominal electrode) (see at least fig. 2A). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta wherein an adhesive surface of the surface cathode electrode is larger than an adhesive surface of the surface anode electrode as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
In regards to claim 14, Pimenta discloses an apparatus for monitoring the health of nerves during a spinal surgical procedure, the apparatus configured to:
deliver a stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the stimulation signal to the spine is delivered via a stimulating cathode electrode and an anode electrode 178 (i.e. based on an anterior spine surgery access approach, see at least  par 0059 & 0064) (see at least abstract and par 0010 & 0087);
determine the health of the nerves during the spinal surgical procedure prior to establishment of the operative corridor (see at least par 0084-0090); and
provide an instruction to display the determined health of the nerves during the spinal surgical procedure via a display 190 (see at least abstract, figs. 57-58 and par 0084-0090).
Pimenta discloses an apparatus, as described above, that fails to explicitly teach an apparatus configured to: selectively operate in a transcutaneous, trans-abdominal nerve root stimulation mode: while operating in the transcutaneous, trans-abdominal nerve root stimulation mode, deliver a transcutaneous, trans-abdominal stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the transcutaneous, transabdominal stimulation signal to the spine is delivered via a stimulating cathode electrode adhered posteriorly on the patient and an anode electrode adhered anteriorly on the patient, wherein the stimulating cathode electrode includes a first skin contact surface area, wherein the anode electrode includes a second skin contact surface area, wherein the second skin contact surface area is larger than the first skin contact surface area.
However, Minassian is an analogous prior art that teaches that it is known to provide an apparatus configured to: selectively operate in a transcutaneous, trans-abdominal nerve root stimulation mode: while operating in the transcutaneous, trans-abdominal nerve root stimulation mode, deliver a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, wherein delivery of the transcutaneous, transabdominal stimulation signal to the spine is delivered via a stimulating cathode electrode (“paravertebral electrode”) adhered posteriorly on the patient and an anode electrode (“abdominal electrode”) adhered anteriorly on the patient, 

    PNG
    media_image3.png
    245
    706
    media_image3.png
    Greyscale

wherein the stimulating cathode electrode (“paravertebral electrode”) includes a first skin contact surface area, wherein the anode electrode (“abdominal electrode”) includes a second skin contact surface area, wherein the second skin contact surface area is larger than the first skin contact surface area (see fig. 2 and section 6, “transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury” at pg. 493-494).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Pimenta during or after establishment of an operative corridor thereof configured to: selectively operate in a transcutaneous, trans-abdominal nerve root stimulation mode: while operating in the transcutaneous, trans-abdominal nerve root stimulation mode, deliver a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, wherein delivery of the transcutaneous, transabdominal stimulation signal to the spine is delivered via a stimulating cathode electrode adhered posteriorly on the patient and an anode electrode adhered anteriorly on the patient, wherein the stimulating cathode electrode includes a first skin contact surface area, wherein the anode electrode includes a second skin contact surface area, wherein the second skin contact surface area is larger than the first skin contact surface area as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
In regards to claim 21, Pimenta discloses a method for monitoring the health of nerves during a spinal surgical procedure, the method comprising:
delivering a stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the stimulation signal to the spine is delivered via the stimulating cathode electrode positioned on the patient and the anode electrode 178 positioned on the patient (i.e. based on an anterior spine surgery access approach, see at least  par 0059 & 0064) (see at least abstract and par 0010 & 0087);
determining the health of the nerves during the spinal surgical procedure prior to establishment of the operative corridor (see at least par 0084-0089); and
providing an instruction to display the determined health of the nerves during the spinal surgical procedure via the display 190 (see at least abstract, figs. 57-58 and par 0084-0090).
	Pimenta discloses a method, as described above, that fails to explicitly teach a method comprising delivering a transcutaneous, trans-abdominal stimulation signal to the spine of a patient during or after establishment of an operative corridor, wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via a stimulating cathode electrode adhered posteriorly at the patient’s abdominal cavity and an anode electrode adhered anteriorly at the patient’s abdominal cavity, wherein the stimulating cathode electrode includes a first skin contact surface area, wherein the anode electrode includes a second  skin contact surface area, 
wherein the second skin contact surface area is larger than the first skin contact surface area.
	However, Minassian is analogous prior art that teaches that it is known to provide a method comprising delivering a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via a stimulating cathode electrode (“paravertebral electrode”) adhered posteriorly at the patient’s abdominal cavity and an anode electrode (“abdominal electrode”) adhered anteriorly at the patient’s abdominal cavity, wherein the stimulating cathode electrode (“paravertebral electrode”) includes a first skin contact surface area, wherein the anode electrode (“abdominal electrode”) includes a second skin contact surface area, wherein the second skin 
contact surface area is larger than the first skin contact surface area (see fig. 2 and section 6, “transcutaneous lumbar spinal cord stimulation for modification of altered neural control following spinal cord injury” at pg. 493-494).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta during or after establishment of an operative corridor thereof comprising delivering a transcutaneous, trans-abdominal stimulation signal to the spine of a patient, wherein delivery of the transcutaneous, trans-abdominal stimulation signal to the spine is delivered via a stimulating cathode electrode adhered posteriorly at the patient’s abdominal cavity and an anode electrode adhered anteriorly at the patient’s abdominal cavity, wherein the stimulating cathode electrode includes a first skin contact surface area, wherein the anode electrode includes a second  skin contact surface area, 
wherein the second skin contact surface area is larger than the first skin contact surface area area as taught by Minassian in order to consistently and non-invasively stimulate posterior root fibers of the L2 to S2 spinal cord segments with skin electrodes using stimulating electrodes over the paravertebral skin between the T11 and T12 spinous processes, and large reference electrodes over the lower abdomen. Such stimulation electrodes may be used as status electrodes as they assist in determining the initial status or sensitivity of the various nerve pathways) and determine onset threshold levels and whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected as is known in the art (see par 0011-0014 & 0053 of previously cited US 2004/0199084 to Kelleher).
Claims 8-9, 15-16 & 22-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta (‘212) in view of Minassian further in view of Kelleher et al. (US 2004/0199084).
In regards to claim 8, Pimenta as Minassian discloses a system 170, as described above, that fails to explicitly teach a system wherein the control unit is further configured to increase a stimulation current associated with the transcutaneous, trans-abdominal stimulation signal until the at least one neuromuscular response is elicited. However, Kelleher teaches that it is known to provide a system wherein the control unit 118 is further configured to increase a stimulation current associated with the transcutaneous, trans-abdominal stimulation (see at least abstract; figs. 1-8B; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta as modified by Minassian wherein the control unit is further configured to increase a stimulation current, as taught by Kelleher, associated with the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, until the at least one neuromuscular response is elicited as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 9, Pimenta as modified by Minassian discloses a system 170, as described above, that fails to explicitly teach a system wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm. However, Kelleher teaches that it is known to provide a system wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm (see at least fig. 2; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta as Minassian wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 15, Pimenta as modified by Minassian discloses an apparatus, as described above, that fails to explicitly teach an apparatus wherein the apparatus is further configured to increase a stimulation current associated with the transcutaneous, trans-abdominal stimulation signal until the at least one neuromuscular response is elicited. However, Kelleher teaches that it is known to provide an apparatus wherein the apparatus is further configured to increase a stimulation current associated with the stimulation signal until the at least one neuromuscular response is elicited (see at least abstract; figs. 1-8B; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Pimenta as modified by Minassian wherein the apparatus is further configured to increase a stimulation current, as taught by Kellher, associated with the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, until the at least one neuromuscular response is elicited as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 16, Pimenta as modified by Minassian discloses an apparatus, as described above, that fails to explicitly teach an apparatus wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm. However, Kelleher teaches that it is known to provide an apparatus wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm (see at least fig. 2; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the apparatus of Pimenta as modified by Minassian wherein the stimulation threshold intensity is determined using one of a linear and a non-linear hunting algorithm as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 22, Pimenta as modified by Minassian discloses a method, as described above, that fails to explicitly teach a method wherein delivering the transcutaneous, trans-abdominal stimulation signal to the spine of the patient includes increasing a stimulation current associated with the transcutaneous, trans-abdominal stimulation signal until the at least one neuromuscular response is elicited. However, Kelleher teaches that it is known to provide a method comprising delivering the stimulation signal to the spine of the patient includes increasing a stimulation current associated with the stimulation signal until the at least one neuromuscular response is elicited (see at least abstract; figs. 1-8B; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta as modified by Minassian wherein delivering the transcutaneous, trans-abdominal stimulation signal to the spine of the patient, as taught by Pimenta, includes increasing a stimulation current, as taught by Kelleher, associated with the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, until the at least one neuromuscular response is elicited as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 23, Pimenta as modified by Minassian discloses a method, as described above, that fails to explicitly teach a method wherein determining the stimulation threshold intensity includes using one of a linear and a non-linear hunting algorithm. However, Kelleher teaches that it is known to provide a method wherein determining the stimulation threshold intensity includes using one of a linear and a non-linear hunting algorithm (see at least fig. 2; par 0010-0011, 0014-0022, 0029-0032, 0047-0049 & 0051-0058). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Pimenta as modified by Minassian wherein determining the stimulation threshold intensity includes using one of a linear and a non-linear hunting algorithm as taught by Kelleher since such a modification would amount to a simple substitution of one known element (i.e. the technique of using a predetermined threshold 236, see par 0091 of Pimenta) for another (i.e. the technique of determining an onset threshold, see par 0011-0014 of Kelleher) to obtain predictable results such as using onset threshold levels to determine whether a measurable EMG response for a tool or probe being advanced toward one or more nerves of interest has been detected such that a stimulus pulse having a current intensity level at or below the onset level is indicative of the nerve being near the tool or probe and thus detected (see par 0011-0014 of Kelleher)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claims 10-11, 17-18 & 24-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta (‘212) in view of Minassian further in view of Ferree (US 2004/0225228).
In regards to claim 10, Pimenta as modified by Minassian discloses a system, as described above, that fails to explicitly teach a system wherein delivery of the transcutaneous, transabdominal stimulation signal is delivered at a position superior to the operative corridor. However, Ferree teaches that it is known to provide a system wherein delivery of the stimulation signal is delivered at a position superior to the surgical target site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Pimenta as modified by Minassian wherein delivery of the transcutaneous, transabdominal stimulation signal, as taught by Pimenta, is delivered at a position superior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 11, Pimenta as modified by Minassian discloses a system, as described above, that fails to explicitly teach a system wherein receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior to the operative corridor. However, Ferree teaches that it is known to provide a system wherein receiving the at least one neuromuscular response from the stimulation signal occurs at a position inferior to the surgical site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the system of Pimenta as modified by Kelleher wherein receiving the at least one neuromuscular response, as taught by Ferree, from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 17, Pimenta as modified by Minassian discloses an apparatus, as described above, that fails to explicitly teach an apparatus wherein delivery of the transcutaneous, trans-abdominal stimulation signal is delivered at a position superior to the operative corridor. However, Ferree teaches that it is known to provide an apparatus wherein delivery of the stimulation signal is delivered at a position superior to the surgical site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed the apparatus of Pimenta as modified by Minassian wherein delivery of the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, is delivered at a position superior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 18, Pimenta as modified by Minassian discloses an apparatus, as described above, that fails to explicitly teach an apparatus wherein receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior to the operative corridor. However, Ferree teaches that it is known to provide an apparatus wherein receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior to the surgical site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the system of Pimenta as modified by Minassian wherein receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, occurs at a position inferior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Pimenta as modified by Minassian discloses a method, as described above, that fails to explicitly teach a method comprising delivering the transcutaneous, trans-abdominal stimulation signal to the spine of the patient includes delivery of the transcutaneous, trans-abdominal stimulation signal at a position superior to the operative corridor. However, Ferree teaches that it is known to provide a method comprising delivering the stimulation signal to the spine of the patient includes delivery of the stimulation signal at a position superior to the surgical site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Pimenta as modified by Minassian comprising delivering the transcutaneous, trans-abdominal stimulation signal to the spine of the patient as taught by Pimenta includes delivery of the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, at a position superior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 25, Pimenta as modified by Minassian discloses a method, as described above, that fails to explicitly teach a method wherein determining the stimulation threshold intensity includes receiving the at least one neuromuscular response from the transcutaneous, trans-abdominal stimulation signal occurs at a position inferior to the operative corridor. However, Ferree teaches that it is known to provide a method wherein determining the stimulation threshold intensity includes receiving the at least one neuromuscular response from the stimulation signal occurs at a position inferior to the surgical site (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the method of Pimenta as modified by Minassian wherein determining the stimulation threshold intensity includes receiving the at least one neuromuscular response, as taught by Kelleher, from the transcutaneous, trans-abdominal stimulation signal, as taught by Pimenta, occurs at a position inferior, as taught by Ferree, to the operative corridor as taught by Pimenta since such a modification would amount to applying a known technique (i.e. as taught by Ferree) to a known device (i.e. as taught by Pimenta et al.) ready for improvement to achieve a predictable result such as to test different aspects of the operative corridor to localize the presence and/or proximity of nerves --See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Claim  26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta (‘212) in view of Minassian further in view of Gharib et al. (US 2009/0054804).
Pimenta as modified by Minassian discloses a method, as described above, that fails to explicitly teach a method wherein the transcutaneous, transabdominal stimulation signal is a single pulse signal. 
However, Gharib et al. teach that it is known to provide a method wherein the stimulation signal is a single pulse signal (see at least figs. 3 & 5; par 0014 & 0108). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta as modified by Minassian wherein the transcutaneous, transabdominal stimulation signal, as taught by Pimenta, is a single pulse signal as taught by Gharib et al. in order to stimulate the lumbar region for the stimulated EMG modes comprise single pulse signals.
Claims  27-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pimenta (‘212) in view of Minassian further in view of Davis et al. (US 2010/0286554) (“Davis” hereinafter).
In regards to claim 27, while Minassian discloses a method comprising adhering the stimulating cathode electrode (“paravertebral electrode”) posteriorly at the patient’s lower back at a location superior to a surgical target site; adhering the stimulating anode electrode (“abdominal electrode”) proximate at the patient’s anterior abdominal midline below the patient’s umbilicus at a location superior to a surgical target site (see at least fig. 2A), Pimenta as modified by Minassian discloses a method, as described above in claim 21, that fails to explicitly teach a method further comprising: adhering a first recording electrode of the one or more recording electrodes at a muscle innervated by one or more nerves of the lumbar plexus. However, Davis teaches that it is known to provide a method comprising: adhering a first recording electrode of the one or more recording electrodes at a muscle innervated by one or more nerves of the lumbar plexus (see at least fig. 8, and par 0056, 0059-0060, 0086 & 0096). Therefore, since the Official notice that it is known to provide position stimulating electrodes at, below or above a surgical target site in order to test different aspects of the operative corridor to localize the presence and/or proximity of nerves (see at least figs. 24-30 and par 0083, 0127, 0133 & 0147 of US 2004/0225228), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta comprising adhering the stimulating cathode electrode (“paravertebral electrode”) posteriorly at the patient’s lower back and adhering the stimulating anode electrode (“abdominal electrode”) proximate at the patient’s anterior abdominal midline below the patient’s umbilicus, as taught by Minassian, at a location superior to a surgical target site in order to test different aspects of the operative corridor to localize the presence and/or proximity of nerves, and the method further comprising: adhering a first recording electrode of the one or more recording electrodes at a muscle innervated by one or more nerves of the lumbar plexus as taught by Davis in order to locate the lumbar plexus to allow for the safe introduction of a retractor.
In regards to claim 28, Pimenta as modified by Minassian discloses a method, as described above in claim 21, further comprising: adhering a first electrode of the one or more recording electrodes proximate an adductor longus of the patient; adhering a second electrode of the one or more recording electrodes proximate a vastus medialis of the patient; and adhering a third electrode of the one or more recording electrodes proximate a vastus lateralis of the patient. However, Davis teaches that it is known to provide a method comprising positioning a first electrode of the one or more recording electrodes proximate an adductor longus of the patient; positioning a second electrode of the one or more recording electrodes proximate a vastus medialis of the patient; and positioning a third electrode of the one or more recording electrodes proximate a vastus lateralis of the patient (see at least par 0092-0094). Therefore, since Pimenta discloses a method comprising adhering EMG electrodes 177 from a harness 176 (see figs. 57-58 and par 0086-0090), it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Pimenta as modified by Minassian comprising adhering electrodes as taught by Pimenta including a first electrode of the one or more recording electrodes proximate an adductor longus of the patient; a second electrode of the one or more recording electrodes proximate a vastus medialis of the patient; and a third electrode of the one or more recording electrodes proximate a vastus lateralis of the patient as taught by Davis in order to measure out L2-L4 nerve root triggered electromyogramaphic response.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-18 & 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system 170.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system 170, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system 170, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system 170, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791